Citation Nr: 1506380	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-03 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for primary insomnia.

2. Entitlement to an effective date prior to January 8, 2014 for service connection of posttraumatic stress disorder (PTSD).

3. Entitlement to an initial compensable rating for left toenail onychomycosis.

4.  Entitlement to an initial compensable rating for right toenail onychomycosis.


REPRESENTATION

Appellant represented by:	Robert C. Brown Jr., Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to March 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in November 2013; the hearing transcript has been associated with the file and has been reviewed.

In February 2014 the Board remanded the claim for service connection for PTSD and insomnia for further development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issues of entitlement to for an earlier effective date for the award of service connection for PTSD and higher initial ratings for right and left foot onychomycosis being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have a separate disability exhibited by insomnia apart from chronic sleep impairment contemplated in the currently assigned rating for PTSD.


CONCLUSION OF LAW

The criteria for service connection for insomnia are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.14, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends he is entitled to service connection for insomnia as separate from his service-connected PTSD. 

The Veteran is currently receiving disability compensation for PTSD, which expressly contemplates "chronic sleep impairment" as a symptom.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Consequently, the currently claimed insomnia disability must consist of distinct symptoms that are wholly separate from PTSD. See id.; 38 C.F.R. § 4.14 (pyramiding is rating the same manifestation of a disability, under different Diagnostic Codes, which is to be avoided).

The Veteran testified at his Board hearing that after he returned from Vietnam he was only able to sleep four hours a night and has had trouble sleeping ever since. 

In September 2011 the Veteran underwent a VA examination at which the VA examiner diagnosed primary insomnia but opined that the Veteran did not meet the criteria for a diagnosis of PTSD.

The Veteran underwent a private medical examination in December 2012.  The examiner diagnosed PTSD, noting nightmares were one symptom.  He did not diagnose insomnia as a separate condition.

In January 2014 the Veteran's private psychologist authored a letter in which he noted that difficulty falling asleep and staying asleep was one of the Veteran's PTSD symptoms.  He did not diagnose insomnia as a separate condition.

The Veteran underwent another VA examination in June 2014.  That examiner noted the Veteran has chronic sleep impairment as a symptom of his PTSD.  He also did not diagnosed insomnia as a separate condition.

The Board finds that a preponderance of the evidence supports that the Veteran's sleep impairment is a symptom of his PTSD, not a separately diagnosed condition for which he could be separately service connected.  While the September 2011 VA examiner diagnosed primary insomnia, the examiner did not also diagnose PTSD, and thus did not consider whether the Veteran's sleep impairment was related to his PTSD diagnosis.  Subsequent examiners diagnosed PTSD without a separate insomnia diagnosis and listed sleep difficulties among the Veteran's PTSD symptoms.

As pyramiding does not permit the Veteran to be separately rated for his sleep difficulties as separate from his service-connected PTSD, the Veteran's claim is denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in June 2012, prior to the initial adjudication of the claim on appeal.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned Acting VLJ who conducted the November 2013 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by a private attorney, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in September 2011 and June 2014.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations are adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.


ORDER

Service connection for insomnia is denied.


REMAND

With respect to the claim for an earlier effective date for the award of service connection for PTSD and higher initial ratings for right and left foot onychomycosis, the Board finds that remand is required for the AOJ to issue a statement of the case (SOC).

In a July 2014 rating decision, the RO granted service connection for PTSD and awarded a 50 percent disability rating effective January 8, 2014.  The decision also granted noncompensable ratings for right and left foot onychomycosis following the Board's grant of service connection for the condition.  In July 2014 the Veteran filed a notice of disagreement with the effective date of the PTSD rating and the disability ratings for onychomycosis.  However, no SOC has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

Send the Veteran a statement of the case concerning his claim for an earlier effective date for the award of service connection for PTSD and higher initial ratings for right and left foot onychomycosis.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


